Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2	Applicant’s arguments, see pages 4-5, filed 09/15/2022, with respect to the rejection(s) of claim(s) 1 under 102 rejection  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of BAUMANN (DE 19827957 A1) in view of Difato (WO 2017115220 A1).


Claim Rejections - 35 USC § 103
3	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4  Claims 1, 4, 6-8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAUMANN (DE 19827957 A1) in view of Difato (WO 2017115220 A1).


    PNG
    media_image1.png
    1081
    1268
    media_image1.png
    Greyscale


Regarding independent claim 1, BAUMANN teaches a method of recording intracellular action potentials in electrogenic cells through pores in cell (Fig.17 item 3 discloses electrode 6/7 is inserted an opening in the cell membrane)) membranes of cells (Fig.17 item 3) formed by optoporation, comprising the following steps: 

    PNG
    media_image2.png
    836
    697
    media_image2.png
    Greyscale

positioning a sample comprising said cells (Fig. 1-17 item 3 discloses Fig 11 the cell 3 is measured by  electroporation electrode 6/7 i in Abstract) on a multi-electrode array (Fig. 17 item 3 discloses electropora electrodes are preferably arranged as an array);
incubating or perfusing the sample  (Fig.17 item 3 discloses electrode 6/7 is inserted an opening in the cell membrane));

    PNG
    media_image3.png
    535
    588
    media_image3.png
    Greyscale

applying one or more laser pulses (FIG. 20-21,Item 35 discloses a laser  by using an external laser whose laser beam is coupled into the optical window) to one or more of the array electrodes (Fig. 17 item 3 discloses electrode 6/7 is inserted an opening in the cell membrane)  to perform a localized breakdown of a membrane of the cells of the sample (FIG. 11 item  13/14 measures electrical voltage is present between the connection contacts 13 and 14 , which is a measure of the cell potential of the cell 3.); and
recording intracellular action potentials (Fig. 20 item 3 discloses laser diode 33 is connected by means of connecting lines 37 to a power supply and control device considered computer or processor);
wherein said surface of the array electrodes (FIG.1- 20 electrode 6/7has an opening within membrane 21), is porous, so that said surface has cavities and protrusions at a nanoscale level (FIG.1- 20 electrode 6/7 can for example consist of porous silicon or a Beschich processing of this material) land
wherein an electric field produced by the laser is localized and amplified to perform said localized breakdown of the membrane of the cells of the sample (FIG.1 item 12 discloses the opening in the cell membrane, the electrode is 6/7 connected to the input of the measuring amplifier 12th).
BAUMANN fails to teach focusing a laser on a surface of the array electrodes said surface contacting the sample;

    PNG
    media_image4.png
    905
    797
    media_image4.png
    Greyscale

Difato teaches focusing a laser on a surface of the array electrodes (FIG. 1 Item 10 discloses laser source emits beam through lens 11 & 12  to the test sample 18) said surface contacting the sample (FIG. 1 Item 18 discloses laser source emits beam through lens 11 & 12  to the test sample 18]);
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a measuring electrical potential of single biological cell in BAUMANN to include an optoinjection apparatus comprises a laser source as taught by Difato configured to emit a laser beam with ultrashort, sub-nanosecond pulses which  reduces the average optical power incident on the cell in para [0056]).

Regarding independent claim 4, BAUMANN teaches the method according to claim 1, wherein the surface of the array electrodes has empty spaces or pores with a size smaller than a wavelength of incident light (Fig. 5 item 6/7 discloses active electrode region 8 flows over the electrode 6/7, an electric current in the cell membrane which in the region through this opening into the cell 3 penetrates).

Regarding independent claim 6, BAUMANN teaches the method according to claim 1, further comprising a step of recording (13) extracellular action potentials from the entire multi-electrode array (Fig. 20 item 3 discloses laser diode 33 is connected by means of connecting lines 37 to a power supply and control device considered computer or processor);

Regarding independent claim 7, BAUMANN teaches the method according to claim 1, wherein the surface of the array electrodes does not have three-dimensional nanostructures specifically and neatly manufactured to create protrusions (FIGS. 1, 5, 7 and 11, discloses  the electrode 6/7, an electric current in the cell membrane which in the region through this opening into the cell 3);

Regarding independent claim 8, BAUMANN teaches the device configured to record intracellular action potentials in electrogenic cells, comprising: 
a multi-electrode array (Fig. 17 item 3 discloses electropora electrodes are preferably arranged as an array) configured to support a sample comprising said cells (Fig. 1-17 item 3 discloses Fig 11 the cell 3 is measured by  electroporation electrode 6/7 i in Abstract);
a laser source (FIG. 20, but using an external laser whose laser beam is coupled into the optical window);
a laser source (Fig. 20-21 Item 35 discloses a laser) driving system adapted to apply one or more laser pulses to one or more electrodes of the multi-electrode array to carry out a localized breakdown of a membrane of the cells of the sample (Fig. 20-21 Item 35 discloses a laser shows the laser diode 33 is connected by means of connecting lines 37 to a power supply and control device. The optical window 34 is designed as a through-hole, which passes through the measuring electrode 6 approximately in the direction of the surface normal of the contact area 5); and
a system adapted to record cellular action potentials detected by the electrodes (Fig. 20 item 3 discloses laser diode 33 is connected by means of connecting lines 37 to a power supply and control device considered computer or processor);
wherein said surface of the electrodes is porous (FIG.1 item 12 discloses the opening in the cell membrane, the electrode is 6/7 connected to the input of the measuring amplifier 12th).
BAUMANN fails to teach a laser beam focusing device adapted to focus a laser beam on a surface of the electrodes of the multi-electrode array;
Difato teaches a laser beam focusing device adapted to focus a laser beam (FIG. 1 Item 10 discloses laser source emits beam through lens 11 & 12  to the test sample 18]) on a surface of the electrodes of the multi-electrode array (FIG. 1 Item 18 discloses laser source emits beam through lens 11 & 12  to the test sample 18]);
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a measuring electrical potential of single biological cell in BAUMANN to include an optoinjection apparatus comprises a laser source as taught by Difato configured to emit a laser beam with ultrashort, sub-nanosecond pulses which  reduces the average optical power incident on the cell in para [0056]).

Regarding independent claim 11, BAUMANN teaches the device according to claim 8, wherein the laser source, the laser beam focusing device, and the laser source driving system are part of an optical microscope, said optical microscope being provided with a first laser excitation optical path and a second image acquisition optical path (Fig. 20 shows the laser diode 33 is connected by means of connecting lines 37 to a power supply and control device. The optical window 34 is designed as a through-hole, which passes through the measuring electrode 6 approximately in the direction of the surface normal of the contact area 5);


5  Claims 2-3, 5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAUMANN (DE 19827957 A1) in view of Difato (WO 2017115220 A1) in further view of Richardson-Burns (US 2011/0087315 A1).
Regarding independent claim 2, BAUMANN teaches the method according to claim 1.
BAUMANN in view of Difato fails to teach wherein the array electrodes are made, at least in a part comprising said surface, of platinum or gold
Richardson-Burns teaches wherein the array electrodes are made, at least in a part comprising said surface, of platinum or gold (Fig. 1A discloses a conductive substrate such as a platinum, silicon, or gold electrode substrate in para [0081])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a measuring electrical potential of single biological cell in BAUMANN in view of Difato to include a metal  electrodes for biomedical applications as taught by Richardson-Burns in order to provide gold electrode substrate coated with the cell-seeded hydrogel which can be cross-linked around the electrode in para [0020]).

Regarding independent claim 3, BAUMANN teaches the method according to claim 1.
BAUMANN f in view of Difato ails to teach wherein the surface of the array electrodes has a porosity, which develops in a thickness between 100 and 500 nm.
Richardson-Burns teaches wherein the surface of the array electrodes has a porosity, which develops in a thickness between 100 and 500 nm. (Fig. 1A discloses a thin film may have a thickness in the range of a few nanometers to 100 micrometers in para [0050])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a measuring electrical potential of single biological cell in BAUMANN in view of Difato to include a metal  electrodes for biomedical applications as taught by Richardson-Burns in order to provide gold electrode substrate coated with the cell-seeded hydrogel which can be cross-linked around the electrode in para [0020]).

Regarding independent claim 5, BAUMANN teaches the method according to claim 1.
BAUMANN in view of Difato fails to teach a step of positioning the multi-electrode array under an optical microscope, said optical microscope being provided with a first laser excitation optical path and a second optical image acquisition path.
Richardson-Burns teaches a step of positioning the multi-electrode array under an optical microscope, said optical microscope being provided with a first laser excitation optical path and a second optical image acquisition path. (Fig. 1A discloses a confocal microscope mounted on a Zeiss Axiovert 100M inverted microscope with UV, Argon, and 2 green HeNe lasers that deliver up to four images with transmitted light micrometers in para [0176])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a measuring electrical potential of single biological cell in BAUMANN in view of Difato to include a metal  electrodes for biomedical applications as taught by Richardson-Burns in order to provide gold electrode substrate coated with the cell-seeded hydrogel which can be cross-linked around the electrode in para [0020]).

Regarding independent claim 9, BAUMANN teaches the device according to claim 8.
BAUMANN in view of Difato fails to teach wherein the electrodes are, at least in a part comprising said surface, of platinum or gold.
Richardson-Burns teaches wherein the electrodes are, at least in a part comprising said surface, of platinum or gold. (Fig. 1A discloses a conductive substrate such as a platinum, silicon, or gold electrode substrate in para [0081])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a measuring electrical potential of single biological cell in BAUMANN in view of Difato to include a metal  electrodes for biomedical applications as taught by Richardson-Burns in order to provide gold electrode substrate coated with the cell-seeded hydrogel which can be cross-linked around the electrode in para [0020]).

Regarding independent claim 10, BAUMANN teaches the device according to claim 8.
BAUMANN in view of Difato fails to teach wherein the surface of the array electrodes has a porosity, which develops in a thickness between 100 and 500 nm.
Richardson-Burns teaches wherein the surface of the array electrodes has a porosity, which develops in a thickness between 100 and 500 nm. (Fig. 1A discloses a thin film may have a thickness in the range of a few nanometers to 100 micrometers in para [0050])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a measuring electrical potential of single biological cell in BAUMANN in view of Difato to include a metal  electrodes for biomedical applications as taught by Richardson-Burns in order to provide gold electrode substrate coated with the cell-seeded hydrogel which can be cross-linked around the electrode in para [0020]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2868